Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 1 of 12 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  CHRISTY-ANNE ARANCIBIA,

     Plaintiff,

  -VS-                                             CASE NO.:

  ABC FINANCIAL SERVICES, INC.,

      Defendant.
                                       /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, Christy-Anne Arancibia, by and through the undersigned

  counsel, and sues Defendant, ABC FINANCIAL SERVICES, INC., and in support

  thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47

  U.S.C. §227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat.

  §559.55 et seq. (“FCCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

  et. seq. (“FDCPA”).

                                    INTRODUCTION

         1.       The TCPA was enacted to prevent companies like Defendant from

  invading American citizen’s privacy and prevent abusive “robo-calls.”

         2.       “The TCPA is designed to protect individual consumers from receiving

  intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

  S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).

         3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

  scourge of modern civilization, they wake us up in the morning; they interrupt our dinner


                                              1
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 2 of 12 PageID 2




  at night; they force the sick and elderly out of bed; they hound us until we want to rip the

  telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

  intended to give telephone subscribers another option: telling the autodialers to simply

  stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

          4.        According     to   the   Federal   Communications    Commission     (FCC),

  “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

  200,000 complaints each year – around 60 percent of all the complaints…Some private

  analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

  month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

  robocalls-spoofing.

                                  JURISDICTION AND VENUE



          5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

  ($75,000.00) exclusive of attorney fees and costs.

          6.        Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

  violations of the TCPA.

          7.        Subject matter jurisdiction, federal question jurisdiction, for purposes of

  this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

  district courts shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States; and this action involves violations of




                                                  2
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 3 of 12 PageID 3




  47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

  and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

          8.      The alleged violations described herein occurred in Hillsborough County,

  Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

  as it is the judicial district in which a substantial part of the events or omissions giving

  rise to this action occurred.

                                  FACTUAL ALLEGATIONS

          9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

  the city of Gibsonton, Hillsborough County.

          10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15

  U.S.C. § 1692(a)(3).

          11.     Plaintiff is an “alleged debtor.”

          12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

  F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th

  Cir. 2014).

          13.     Defendant is a corporation with its principal place of business located at

  5791-B NW 151 Street, Miami Lakes, Florida 33014 and which conducts business in the

  State of Florida.

          14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7)

  and 15 U.S.C. § 1692(a)(6).

          15.     The debt that is the subject matter of this complaint is a “consumer debt”

  as defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).



                                                 3
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 4 of 12 PageID 4




         16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

  100 times in an attempt to collect a disputed debt.

         17.     Defendant attempted to collect an alleged debt from the Plaintiff by this

  campaign of telephone calls.

         18.     Defendant intentionally harassed and abused Plaintiff on numerous

  occasions by calling several times during one day, and on back to back days, with such

  frequency as can reasonably be expected to harass.

         19.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

  the calls were being initiated from, but not limited to, the following phone number: (800)

  897-6877.

         20.     Some or all of the calls the Defendant made to Plaintiff’s cellular

  telephone number were made using an “automatic telephone dialing system” which has

  the capacity to store or produce telephone numbers to be called, using a random or

  sequential number generator (including but not limited to a predictive dialer) or an

  artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

  227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that she knew it was an

  autodialer because of the vast number of calls she received and because she heard a pause

  when she answered her phone before a voice came on the line and she received

  prerecorded messages from Defendant.

         21.     Plaintiff believes the calls were made using equipment which has the

  capacity to store numbers to be called and to dial such numbers automatically.




                                               4
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 5 of 12 PageID 5




         22.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

  number (813) ***-9969, and was the called party and recipient of Defendant’s calls.

         23.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

  cellular telephone (813) ***-9969 in an attempt to collect on a consumer loan/debt.

         24.     Additaionally, Defendant sent an exorbitant number of harassing emails to

  Plaintiff’s email address dncarancibia@*****.com in an attempt to collect on a consumer

  loan/debt.

         25.     On several occasions over the last four (4) years, Plaintiff instructed

  Defendant’s agent(s) to stop calling her cellular telephone and stop emailing her.

         26.     In or about March 2019, Plaintiff communicated with the Defendant’s

  representative on the phone. During this communication, Plaintiff indicated to Defendant

  that the calls to her cellular telephone were harassing and demanded that they cease

  calling her cellular telephone number.

         27.     Again, in or about April 2019, Plaintiff communicated with the

  Defendant’s representative via email. During this communication, Plaintiff indicated to

  Defendant that the calls to her cellular telephone were harassing and demanded that they

  cease calling her cellular telephone number.

         28.     Again, in or about May 2019, Plaintiff communicated with the

  Defendant’s representative via email. During this communication, Plaintiff indicated to

  Defendant that the calls to her cellular telephone were harassing and demanded that they

  cease calling her cellular telephone number.




                                                 5
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 6 of 12 PageID 6




          29.     Each subsequent call Defendant made to Plaintiffs aforementioned cellular

  telephone number was knowing and willful and done so without the “express consent” of

  Plaintiff.

          30.     Despite clearly and equivocally revoking any consent Defendant may have

  believed they had to call Plaintiff on her cellular telephone, Defendant continued to send

  emails and place automated calls to Plaintiff.

          31.     Plaintiff’s conversations with Defendants agents/representatives wherein

  she demanded a cessation of calls were in vain as Defendant continued to bombard her

  with automated calls and emails unabated.

          32.     Defendant intentionally harassed and abused Plaintiff on numerous

  occasions by calling several times per week and on back to back days, with such

  frequency as can reasonably be expected to harass.

          33.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s

  cellular telephone in this case. Defendant has a corporate policy to use an automatic

  telephone dialing system or a pre-recorded or artificial voice to individuals just as it did

  to the Plaintiff’s cellular telephone in this case.

          34.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular

  telephone in this case, with no way for the consumer, or Defendant, to remove the

  number.




                                                  6
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 7 of 12 PageID 7




          35.      Defendant’s corporate policy is structured as to continue to call

  individuals like the Plaintiff; despite these individuals explaining to Defendant they wish

  for the calls to stop.

          36.      Defendant has numerous other federal lawsuits pending against them

  alleging similar violations as stated in this Complaint.

          37.      Defendant has numerous complaints against them across the country

  asserting that their automatic telephone dialing system continues to call despite being

  requested to stop.

          38.      Defendant has had numerous complaints from consumers against them

  across the country asking to not be called, however the Defendant continues to call the

  consumers.

          39.      Defendant’s corporate policy provided no means for the Plaintiff to have

  her number removed from the call list.

          40.      Defendant has a corporate policy to harass and abuse individuals despite

  actual knowledge that the called parties do not wish to be called.

          41.      None of Defendant’s telephone calls placed to Plaintiff were for

  “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

          42.      Defendant willfully and/or knowingly violated the TCPA with respect to

  the Plaintiff.

          43.      From each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

  upon her right of seclusion.



                                                7
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 8 of 12 PageID 8




         44.     From each and every call without express consent placed by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular

  telephone line and cellular phone by unwelcome calls, making the phone unavailable for

  legitimate callers or outgoing calls while the phone was ringing from Defendant’s call.

         45.     From each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.

  For calls she answered, the time she spent on the call was unnecessary as she had

  repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

  time to unlock the phone and deal with missed call notifications and call logs that

  reflected the unwanted calls. This also impaired the usefulness of these features of

  Plaintiff’s cellular phone, which are designed to inform the user of important missed

  communications.

         46.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff.

  For calls that were answered, Plaintiff had to go to the unnecessary trouble of answering

  them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

  with missed call notifications and call logs that reflected the unwanted calls. This also

  impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

  to inform the user of important missed communications.

         47.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

  phone’s battery power.



                                               8
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 9 of 12 PageID 9




          48.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

  phone or network.

          49.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

  cellular phone and her cellular phone services.

          50.     As a result of the calls described above, Plaintiff suffered an invasion of

  privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

  nervousness, embarrassment, distress and aggravation.

                                          COUNT I
                                   (Violation of the TCPA)

          51.     Plaintiff fully incorporates and realleges paragraphs 1 through 50 as if

  fully set forth herein.

          52.     Defendant willfully violated the TCPA with respect to the Plaintiff,

  especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

  Plaintiff notified Defendant that she wished for the calls to stop.

          53.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

  cellular telephone using an automatic telephone dialing system or prerecorded or artificial

  voice without Plaintiff’s prior express consent in violation of federal law, including 47

  U.S.C § 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Defendant for statutory damages, punitive damages, actual




                                                9
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 10 of 12 PageID 10




   damages, treble damages, enjoinder from further violations of these parts and any other

   such relief the court may deem just and proper.

                                           COUNT II
                                   (Violation of the FCCPA)

           54.     Plaintiff fully incorporates and realleges paragraphs 1 through 50 as if

   fully set forth herein.

           55.     At all times relevant to this action Defendant is subject to and must abide

   by the laws of the State of Florida, including Florida Statute § 559.72.

           56.     Defendant has violated Florida Statute §559.72(7) by willfully

   communicating with the debtor or any member of her or his family with such frequency

   as can reasonably be expected to harass the debtor or her or his family.

           57.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in

   other conduct which can reasonably be expected to abuse or harass the debtor or any

   member of her or his family.

           58.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

   prior and continuous sustaining of damages as described by Florida Statute §559.77.

                   WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

   so triable and judgment against Defendant for statutory damages, punitive damages,

   actual damages, costs, interest, attorney fees, enjoinder from further violations of these

   parts and any other such relief the court may deem just and proper.

                                          COUNT III
                                   (Violation of the FDCPA)




                                                10
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 11 of 12 PageID 11




           59.     Plaintiff fully incorporates and realleges paragraphs 1 through 50 as if

   fully set forth herein.

           60.     At all times relevant to this action Defendant is subject to and must abide

   by 15 U.S.C. § 1692 et seq.

           61.     Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in

   conduct the natural consequence of which is to harass, oppress, or abuse any person in

   connection with the collection of a debt.

           62.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to

   ring or engaging any person in telephone conversation repeatedly or continuously with

   intent to annoy, abuse, or harass any person at the called number.

           63.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and

   unconscionable means to collect or attempt to collect any debt.

                   WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

   so triable and judgment against Defendant for statutory damages, punitive damages,

   actual damages, costs, interest, attorney fees, enjoinder from further violations of these

   parts and any other such relief the court may deem just and proper.

                                                 Respectfully submitted,


                                                 /s/ John C. Distasio, Esquire
                                                 JOHN C. DISTASIO, ESQUIRE
                                                 Florida Bar No.: 096328
                                                 MORGAN & MORGAN, TAMPA, P.A.
                                                 One Tampa City Center
                                                 201 N. Franklin Street, Suite 700
                                                 Tampa, FL 33602
                                                 Telephone: (813) 223-5505
                                                 Facsimile: (813) 223-5402


                                               11
Case 8:19-cv-01296-VMC-AAS Document 1 Filed 05/30/19 Page 12 of 12 PageID 12




                                      JDistasio@ForThePeople.com
                                      JSherwood@ ForThePeople.com
                                      LCrouch@ForThePeople.com
                                      Attorney for Plaintiff




                                     12
